ORDER

Upon consideration of the Joint Petition for Indefinite Suspension filed herein, pursuant to Maryland Rule 16-772, it is this 16th day of December, 2009,
ORDERED, by the Court of Appeals of Maryland, that the Respondent, Constandin Alivizatos, be, and he is hereby, indefinitely suspended by consent from the practice of law in the State of Maryland effective immediately, and it is further,
ORDERED, that the Clerk of this Court shall strike the name of Constandin Alivizatos from the register of attorneys, and pursuant to Maryland Rule 16-772(d) shall notify that fact to the Trustees of the Client Protection Fund of the Bar of Maryland and the Clerks of all judicial tribunals in this State.